BY2020CV03482
Case             05/11/2020
     3:20-cv-01747-PAD      12:08:5218-8
                         Document    pm Entrada  Núm. 1 Página
                                         Filed 04/07/21  Page 11ofde3 3




               ESTADO LIBRE ASOCIADO DE PUERTO RICO
                  TRIBUNAL DE PRIMERA INSTANCIA
                         SALA DE BAYAMON

GERALD KLEIS PASARELL
                                       CIVIL NUM.:
DEMANDANTE
VS.
ALAN BRAM GOLDMAN T/C/C ALAN
GOLDMAN                      SOBRE: COBRO DE DINERO
                             (PROCEDIMIENTO ORDINARIO)
DEMANDADO



                              DEMANDA
AL HONORABLE TRIBUNAL:

      Comparece la demandante de epígrafe a través de la representación legal

que suscribe y muy respetuosamente EXPONE, ALEGA Y SOLICITA:

      1.   La parte demandante es mayor de edad, soltero, corredor de bienes

raíces, licencia número 18432, y vecino de Condominio Playa Serena,

apartamento 206, Carolina, Puerto Rico 00979 y dirección postal PO Box

9024216, San Juan, Puerto Rico 00902. Su teléfono es el 787-398-8333.

      2.   La parte demandada Alan Bram Goldman también conocido como Alan

Goldman es mayor de edad, soltero, desarrollador y residente en 190 Northwood

Drive, E. Montpelier, Vermont 05667, y dirección postal PO Box 158, Plainfield,

Vermont 05667.

      3.   El demandado es el dueño de la siguiente propiedad inmueble:

            RUSTIC: Lot located in the North Side Development,
            Phase One, of Dorado Beach Estates, Incorporado, Ward
            Higuillar of the Municipality of Dorado, Puerto Rico,
            which is described in the Inscription Plan of the said
            North Side Development, Phase One, with the number
            area and boundaries that are hereinafter related: Lote
            number thirteen, with an area of five thousand three
            hundred ninety nine point four thousand seven hundred
            thirty-one square metters; bounding on the SOUTH, with
            an interior Street of the North Side Development, Phase
            One, Dorado Beach Estates Incorporado; on the NORTH,
            with Lots number seventeen and eighteen of the said
            North Side Development, Phase One, on the EAST, with
            Lot number twelve of the said North Side Development,
            Phase One, and on the WEST, with Lot number fourteen
            of the said North Side Development, Phase One.
BY2020CV03482
Case             05/11/2020
     3:20-cv-01747-PAD      12:08:5218-8
                         Document    pm Entrada  Núm. 1 Página
                                         Filed 04/07/21  Page 22ofde3 3


                                        2

             Inscrita al Folio 123 del Tomo 46 de Dorado, Finca
             número 1,746, Registro de la Propiedad de Puerto Rico,
             Sección IV de Bayamón

      4.    La parte demandante fue contratada por la parte demandada para

gestionar la venta del inmueble antes descrito. Se acordó que el precio a pedirse

para la venta de la propiedad es de $3,150,000.00.

      5.    El demandado se comprometió con el demandante en pagarle un 4% de

la venta si éste conseguía un comprador para la propiedad. Además, se acordó

que si el demandado conseguía el comprador se pagaría al demandante el 1% por

todas las gestiones que éste haría como corredor de bienes raíces para la venta del

inmueble.

      6.    El demandado consiguió el comprador del inmueble y le pidió al

demandante que se encargara de hacer todos los trámites necesarios como

corredor de bienes raíces para que se diera la venta del inmueble.

      7.    El demandante participó activamente en el proceso de la venta y logró

que el comprador obtuviera la información necesaria para que éste tomara una

decisión para la compra del inmueble. En dicho proceso el demandado consultó

activamente al demandante en el proceso de negociación a los fines de que las

partes llegaran a un acuerdo. Así, el demandado y el comprador suscribieron un

contrato de opción de compraventa para la propiedad mediante el convenido

precio de $3,150,000.00. Se acompaña copia del contrato de compraventa como

ANEJO 1.

      8.    Luego de que las partes llegaron al acuerdo para la compra del

inmueble, el demandado se comunicó con el demandante y le expresó que no

habría de honrar el acuerdo para el pago de la comisión que le corresponde por las

gestiones realizadas a razón del 1% del precio de compraventa que asciende a la

cantidad de $31,500.00.

      9.    Con anterioridad a la radicación de esta demanda, la parte

demandante hizo gestiones extrajudiciales con el demandado para que éste le

pague su comisión y el demandado ha expresado que no habrá de pagar la

referida comisión.
BY2020CV03482
Case             05/11/2020
     3:20-cv-01747-PAD      12:08:5218-8
                         Document    pm Entrada  Núm. 1 Página
                                         Filed 04/07/21  Page 33ofde3 3


                                        3

       10. El demandado está próximo a llevar a cabo el cierre y por ello se hace

necesario la presentación de esta demanda a los fines de asegurar que el

demandante pueda cobrar la cantidad que se le adeuda por concepto de comisión

por las gestiones que hizo como corredor de bienes raíces.

       11. La cantidad que se está reclamando en esta demanda está vencida, es

líquida y exigible.

       12. La parte demandante solicita de este Tribunal el pago de los honorarios

de abogado que el demandante tenga que incurrir para poder cobrar la cantidad

que se le adeuda por el demandado, lo cual se estima en una suma no mayor del

25%.

       POR TODO LO CUAL, se solicita muy respetuosamente de este Honorable

Tribunal que previo los trámites de ley correspondientes se sirva dictar sentencia

declarando con lugar la demanda y condene al demandado a pagar al demandante

la suma de $31,500.00 por concepto de comisión como corredor de bienes raíces,

más las costas, gastos y honorarios de abogados a razón del 25% de lo adeudado,

más los intereses legales que correspondan en ley.

       RESPETUOSAMENTE SOMETIDA.

       En San Juan, Puerto Rico, a 5 de noviembre de 2020.


                                            /f/VICTOR M. RIVERA TORRES
                                                              RUA NÚM. 6606
                                   RIVERA COLON, RIVERA TORRES & RIVERA
                                                                         RIOS
                                      ABOGADOS DE LA PARTE DEMANDANTE
                                         1420 FERNANDEZ JUNCOS AVENUE
                                            SAN JUAN, PUERTO RICO 00909
                                                         TEL. (787) 727-5710
                                                         FAX. (787) 268-1835
                                          E-MAIL: victor.rivera@rcrtrblaw.com


mnh
